United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 10-1691
Issued: April 15, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 4, 2010 appellant filed an appeal from a March 24, 2010 merit decision of the
Office of Workers’ Compensation Programs (Docket No. 10-1691). In that decision, the Office
denied appellant’s claim for a schedule award with respect to her January 6, 2001 employment
injury (xxxxxx509) for both upper extremities. The March 24, 2010 decision noted that
appellant had previously received a schedule award on September 15, 2009 under claim number
xxxxxx636, which pertained to a March 10, 2005 employment injury. Appellant’s 2005 injury
involved the right upper extremity.
On June 4, 2009, the Office combined appellant’s two upper extremity claims,
xxxxxx509 and xxxxx636, and designated claim number xxxxxx636 as the master file. The
September 15, 2009 schedule award was for eight percent impairment of each upper extremity.
That decision has since been set aside and the master file (xxxxxx636) is currently undergoing
further medical development pursuant to a January 13, 2011 decision of the Branch of Hearings
and Review.

As the March 24, 201 decision of the Office concerns bilateral upper extremity
impairment, this case is not in posture for decision. Upon further development of both claims for
permanent impairment of the upper extremities, an appropriate merit decision should be issued.1
IT IS HEREBY ORDERED THAT the appeal docketed as No. 10-1691 is remanded
for further action consistent with this order of the Board.
Issued: April 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

There will be no appeal with respect to any interlocutory matter decided, or not decided by the Office during the
pendency of a case. See 20 C.F.R. §§ 501.2(c)(2), 501.3(a) (2010).

2

